AppletoN, J.
— The law impliés an undertaking on the part of apothecaries and surgeons, that they will use a reasonable degree of care and skill in the treatment of their *157patients. Chitty on Contracts, 553. They are held responsible for injuries resulting from a want of ordinary care and skill. The highest degree of skill is not to be expected, nor can it reasonably bo required of all.
The instruction given was, “ that if the plaintiff has used all the knowledge and skill to which the art had at the time advanced, that would be all that would be required of him,” &c. It is undoubtedly correct, that no more would be required of Mm. But upon legal principles could so much be required of him ? We think not. If it could, then every professional man would be bound to possess the highest attainments, and to exercise the greatest skill in his profession. Such a requirement would be unreasonable.
The instructions given were erroneous and a new trial must be had.

Exceptions sustained.


New trial ordered.